DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/12/2021 has been entered.
Response to Amendment
Regarding the rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 has been amended to comply with a proper form of dependency, as such, the rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.
Claim(s) 1, 8, 15, 18 and 20 are amended.
Claim(s) 9 and 19 are canceled.
Claims 1-8, 10-18 and 20 are pending.
Response to Argument
Applicant’s arguments/remarks (pages 7-13) field on 12 April, 2021, have fully considered but are moot because the arguments do not apply to the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,8,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Lee et al. (US 2015/0178119 A1), further in view of Roh (US 2019/0377682 A1).

Regarding claim 1, Skaria, discloses a method comprising (Skaria [0004] method for retrieval of presence metadata (metadata indicating that a client is connected to a networked server) :
receiving an indication that a client system has connected to a server system that is associated with a network file system (Skaria [0005], receive pings (indication of client connected to a server) from the first client at regular intervals, and save the document to the server (associated server) a plurality of times without incurring any reads/writes to the database (associated network file system);
in response to the indication that the client system has connected to the server system, determining a number of client systems that are connected to the server system (an indication of when the presence of client on the network) includes: receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache (in response to indication of client connection, check for the presence of other clients) indicates that a document has switched from a single-client mode to a multi-client mode (switching from single to multi-client mode if there are more than one client connection to the shared memory);
configuring the network file system in view of the determined number of client systems that are connected to the server system (Skaria [0006], a processing unit operative to receive a document from a storage device, the document comprising short-term check out metadata indicating an editing session has begun, ping a cache to determine if another transition ID is stored in the cache, and send a transition ID to a transition table stored in a cache when the another transition ID is not stored in the cache to switch (configuring the network file system in view of the determined number of client systems that are connected to the server system) from a single-client mode to a multi-client mode when the another transition ID is stored in the cache); 
providing, by a processing device, access to the network file system to the first client system in response to configuring the network file system in view of the determined number of client systems that are connected to the server system (Skaria [0017], when a coauthoring capable application is editing a document, the application adds coauthoring metadata to the document and keeps a server copy of the file updated (providing access to client system), the client is notified of the areas of the document where other clients are working).
Skaria did not explicitly disclose modifying, in view of the determined number of client systems, the size of a cache memory of the server system; performing, in view of the determined number of client systems, a cache invalidation verification operation to store data for the client system at the cache memory.
Lee discloses modifying, in view of the determined number of client systems, the size of a cache memory of the server system (Lee [0028] discloses that computer program may further perform adjusting the size of the buffer cache depending on the number of USER VMs generated on the primary server; [0106], also discloses that the size of the buffer cache may be automatically adjusted according to the number of USER VMs (number of client systems) generated on the primary server. VMs are generated on a primary server representing each client system that is connected to the cache memory on the server and the size of the cache is automatically adjusted based of the number of USER VMs generated on the primary server). 
Skaria and Lee are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into 
Skaria and Lee did not explicitly disclose performing, in view of the determined number of client systems, a cache invalidation verification operation to store data for the client system at the cache memory.
Roh discloses performing, in view of the determined number of client systems, a cache invalidation verification operation to store data for the client system at the cache memory (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0025] Also, each of the plurality of distributed cache servers CS1, CS2, . . . , CSm generates or updates each corresponding reference map which has mapping information between the one or more client nodes C1, C2, . . . , Cn referring to replicated cache data and the original cache data. Further, the distributed cache servers monitor changes in the original cache data and if there is a change in a particular original cache data, a particular distributed cache server determines that replicated cache data, corresponding to the particular original cache data, stored in the near cache storage parts N1, N2, . . . , Nn of the one or more client nodes C1, C2, . . . , Cn is not valid and invalidates the replicated cache data according to the number of the client 
Skaria, Lee and Roh are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Roh into the method by Skaria and Lee, thereby invalidating or supporting a device to invalidate a replicated cache data according to the number of the checked client nodes (determined number of client systems), and the distributed cache server using the same, Roh, [0002].

Regarding claim 2, Skaria, Lee and Roh disclose the method of claim 1, wherein configuring the network file system in view of the determined number of client systems corresponds to configuring functionality of the network file system for a single client mode in response to the number of clients being a single client system, and wherein the functionality of the network file system is configured to a multiple client mode in response to the number of clients being two or more client systems (Skaria [0006;0017], a processing unit operative to receive a document from a storage device, the document comprising short-term check out metadata indicating an editing session has begun, ping a cache to determine if another transition ID is stored in the cache, and send a transition ID to a transition table stored in a cache when the another transition ID is not stored in the cache to switch (configuring the network file system in view of the 
The motivation to combine is similar to that of claim 1

Regarding claim 3, Skaria, Lee and Roh disclose the method of claim 1, wherein the cache invalidation verification operation is used as part of a caching function of the server system associated with the network file system responsive to the number of the client systems exceeding a single client system (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0042] Further, if the number of the client nodes referring to the replicated cache data exceeds the second value (one), the distributed cache server instructs particular client nodes which cause the number of the client nodes to exceed the second value to refer to the original cache data stored in the specific distributed cache server, without allowing the particular client nodes to store the replicated cache data in the near cache storage part).
The motivation to combine is similar to that of claim 1. 

Regarding claim 4, Skaria, Lee and Roh disclose the method of claim 1, wherein configuring the network file system further comprises:

The motivation to combine is similar to that of claim 1

Regarding claim 5, Skaria, Lee and Roh disclose the method of claim 4, wherein the verification of the locking function corresponds to an increased verification operation in response to the number of client systems being two or more client systems relative to the verification operation in response to the number of client systems being a single client system (Skaria, Fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients (two or more), therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can 
The motivation to combine is similar to that of claim 4.

Regarding claim 8, Skaria discloses a system comprising: 
a memory (Skaria Fig. 5, [0031], computing system 500 for implementing the principles of the disclosure includes a client computing device, such as client computing device 510. In a basic configuration, the client computing device 510 typically includes at least one processing unit 515 for executing applications and programs stored in system memory 520); and
a processing device, operatively coupled with the memory (Skaria Fig. 5, [0031], computing system 500 for implementing the principles of the disclosure includes a client computing device, such as client computing device 510. In a basic configuration, the client computing device 510 typically includes at least one processing unit 515 for executing applications and programs stored in system memory 520); to:
identify that a client system has accessed a network file system (Skaria [0004], receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session); 
determine that another client system is currently accessing the network file system (Skaria [0004], receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache (in response to indication of client connection, check 
in response to receiving an indication that the client system has accessed the network file system, change a configuration of the network file system associated with a caching function of the network file system for the another client system (Skaria [0004], receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache (in response to indication of client connection, check for the presence of other clients) indicates that a document has switched from a single-client mode to a multi-client mode (switching from single to multi-client mode if there are more than one client connection to the shared memory); and
 change a configuration of the network file system associated with a locking function of the network file system for the another client system (Skaria, Fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier),

 Lee discloses modify the size of the cache memory (Lee [0028] discloses that computer program may further perform adjusting the size of the buffer cache depending on the number of USER VMs generated on the primary server; [0106], also discloses that the size of the buffer cache may be automatically adjusted according to the number of USER VMs (number of client systems) generated on the primary server. VMs are generated on a primary server representing each client system that is connected to the cache memory on the server and the size of the cache is automatically adjusted based of the number of USER VMs generated on the primary server). 
Skaria and Lee are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the method by Skaria, thereby duplicating a First Server (FM) VM into the standby server using the hypervisor-based fault tolerance module of the primary server and the hypervisor-based fault tolerance module of the standby server, Lee, [Abstract].

Roh discloses wherein to change the network file system associated with the caching function of the network file system for the another client system, the processing device is to: initiate use of a cache invalidation verification operation of the caching function to store data at a cache memory of a server associated with the network file system for the another client system (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0025] Also, each of the plurality of distributed cache servers CS1, CS2, . . . , CSm generates or updates each corresponding reference map which has mapping information between the one or more client nodes C1, C2, . . . , Cn referring to replicated cache data and the original cache data. Further, the distributed cache servers monitor changes in the original cache data and if there is a change in a particular original cache data, a particular distributed cache server determines that replicated cache data, corresponding to the particular original cache data, stored in the near cache storage parts N1, N2, . . . , Nn of the one or more client nodes C1, C2, . . . , Cn is not valid and invalidates the replicated cache data according to the number of the 
Skaria, Lee and Roh are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Roh into the method by Skaria and Lee, thereby invalidating or supporting a device to invalidate a replicated cache data according to the number of the checked client nodes (determined number of client systems), and the distributed cache server using the same, Roh, [0002].

Regarding claim 10, Skaria, Lee and Roh discloses the system of claim 8, the locking function corresponds to a verification of whether the  another client system can access a particular data stored at the network file system (Skaria, Fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier).


Regarding claim 11, Skaria, Lee and Roh disclose the system of claim 8, wherein the changing of the locking function corresponds to a initiating a verification operation of whether a particular data can be accessed by the another client system, the verification operation determining whether the particular data is associated with a lock for any client system (Skaria, Fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier).
The motivation to combine is similar to that of claim 1.

Claims 6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Lee et al. (US 2015/0178119 A1), in view of Roh (US 2019/0377682 A1), further in view of Peled et al. (US 2005/0288939 A1).

Regarding claim 6, Skaria, Lee and Roh discloses the method of claim 1, but did not explicitly disclose wherein configuring the network file system further 
Peled discloses configuring a quality of service function of the server system that is associated with the network file system, wherein the quality of service function corresponds to providing resources of the server system to one or more client systems that are accessing the network file system (Peled [0018] the system monitors and/or controls the traffic in computer networks, the access to and storage of information in storage elements and the usage of information by applications and their users, in order to identify and/or classify information objects and to assign or enforce a policy in accordance with the content of the information objects. The policy (quality of service policies/rules are used to monitor and configure access to resources provided by the server) may contain one or more restrictions on the usage of the information object).
Skaria, Lee, Roh and Peled are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for providing access to a shared content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Peled into the method by Skaria, Lee and Roh, thereby providing monitoring  and enforcing policy associated with access to a shared content, Peled, [0018]. 

Regarding claim 12, Skaria, Lee and Roh disclose the system of claim 8, but did not explicitly disclose wherein the processing device is further to: in response to receiving the indication that the client system has accessed the network file system, change a configuration of the network file system associated with a quality of service function of the network file system for the another client system.
Peled discloses wherein the processing device is further to: in response to receiving the indication that the client system has accessed the network file system, change a configuration of the network file system associated with a quality of service function of the network file system for the another client system (Peled [0018] the system monitors and/or controls the traffic in computer networks, the access to and storage of information in storage elements and the usage of information by applications and their users, in order to identify and/or classify information objects and to assign or enforce a policy in accordance with the content of the information objects. The policy (quality of service policies/rules are used to monitor and configure access to resources provided by the server) may contain one or more restrictions on the usage of the information object).
Skaria, Lee, Roh and Peled are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for providing access to a shared content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Peled into the method by Skaria, Lee and Roh, thereby providing monitoring  and enforcing policy associated with access to a shared content, Peled, [0018]. 



Regarding claim 13, Skaria, Lee, Roh and Peled disclose the system of claim 12, wherein the quality of service function corresponds to a monitoring of resources of a server system providing the network file system (Peled [0018] the system monitors and/or controls the traffic in computer networks, the access to and storage of information in storage elements and the usage of information by applications and their users, in order to identify and/or classify information objects and to assign or enforce a policy in accordance with the content of the information objects. The policy may contain one or more restrictions on the usage of the information object). 
The motivation to combine is similar to that of claim 12.

Regarding claim 14, Skaria, Lee, Roh and Peled disclose the system of claim 12, wherein the quality of service function corresponds to an initiating of the monitoring of the resources of the server system providing the network file system in response to the indication that the client system has accessed the network file system (Peled, Fig. 13 & 14, [0295], Policy reference monitor 1410 instructs scanning and identifying module 1420 to scan the storage 1430 (e.g., a file system). In a preferred embodiment of the present invention, the scanning and identifying module contain is a file-system crawler. The storage may, for example, contain a domain 1432 that is restricted to user group A and a domain 1434 that is restricted to user group B, [0296]. A certain user is authorized to view a certain file, but the file may contain an information item that the 
The motivation to combine is similar to that of claim 12.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Lee et al. (US 2015/0178119 A1), in view of Roh (US 2019/0377682 A1), further in view of Megahed et al. (US 2019/0147089 A1).

Regarding claim 7, Skaria, Lee and Roh discloses the method of claim 1, but did not explicitly disclose wherein configuring the network file system further comprises: loading a module at the server system in view of the determined number of client systems that are connected to the server system, wherein the module provides a functionality of the network file system.
Megahed discloses wherein configuring the network file system comprises: loading a module at the server system in view of the determined number of client systems that are connected to the server system, wherein the module provides a functionality of the network file system (Megahed, Fig. 1 [0013] included in the environment 100 are one or more cloud clients 110 submitting queries to cloud application instances 120 to access applications, databases, services, etc. deployed as (Queries submitted by each cloud client requires provisioning of a cloud application instance) . In the example above, because of the re-review of a play during commercial time, recent release of a show, or new public availability of tickets, the number of cloud clients 110 submitting queries may increase dramatically in a very short time. As the number of queries submitted to cloud application instances 120 changes due to load increasing by additional cloud clients 110 logging-on or cloud clients 110 submitting more queries, additional cloud application instances 120 are replicated and provisioned by provisioner optimizer 130 (increase in the number of clients result in an increase in the loading of additional cloud application instances/modules) to support the current load (or deprovisioned and removed from environment 100, as appropriate, if load decreases), while attempting to maintain quality of service by not having excessive wait times or failed queries).
Skaria, Lee, Roh and Megahed are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for providing access to a shared content.
.

Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Lee et al. (US 2015/0178119 A1), further in view of in view of Bhagwat et al. (US 2017/0289290 A1).

Regarding claim 15, Skaria discloses a non-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to (Skaria [0055], a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process):
provide, to a server and from a client system, a request to access a network service that is provided by the server (Skaria [0021], each client computing device 110A, 110B, 110C, 110D can send to the storage device 120 updates generated by the client of the client computing device and can request from the storage device 120 updates generated by the clients of the other client computing devices. In one embodiment, the storage device 120 can be a server computing device and the client computing devices 110A, 110B, 110C, 110D can be client computing devices);
single-user or multi-user mode), the number of clients in an editing session and the last time each client updated their presence information (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals, [0044]. If the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the presence table so it reflects the state as a single client mode; 2) delete the transition ID to the transition table; and 3) start the "am I alone" pings at regular intervals, [0045]); and
configure access to the network service by the client system in view of the token that has been received by the client system (Skaria [0044-0045], Every time each client downloads presence metadata, the number of clients in an editing session and the last time each client updated their presence information (presence metadata) (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals, [0044].  If the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the 
Skaria did not explicitly disclose wherein to configure the access to the network service is to modify the size of a cache memory of the server associated with the client system; receive an indication that the token has been invalidated by the server, wherein the invalidation of the token is associated with an additional client system requesting to access the network service that is provided by the server; and in response to receiving the indication that the token has been invalidated by the server, configure the access to the network service by the client system in view of the indication that the token has been invalidated.
Lee discloses wherein to configure the access to the network service is to modify the size of a cache memory of the server associated with the client system (Lee [0028] discloses that computer program may further perform adjusting the size of the buffer cache depending on the number of USER VMs generated on the primary server; [0106], also discloses that the size of the buffer cache may be automatically adjusted according to the number of USER VMs (number of client systems) generated on the primary server. VMs are generated on a primary server representing each client system that is connected to the cache memory on the server and the size of the cache is automatically adjusted based of the number of USER VMs generated on the primary server). 
Skaria and Lee are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.

Skaria and Lee did not explicitly disclose receive an indication that the token has been invalidated by the server.
Bhagwat discloses receive an indication that the token has been invalidated by the server (Bhagwat, [0060], discloses a storage controller or other component of a first storage node may first invalidate each of the first request's tokens (receiving an indication of token been invalidated) on the first storage device. The storage controller may then communicate, via a SAN, with another second storage node to invalidate (e.g., by a second storage controller) each token of a second storage device that belongs to a consistency group and transaction),
wherein the invalidation of the token is associated with an additional client system requesting to access the network service that is provided by the server (Bhagwat, [0060], a storage controller or other component of a first storage node may first invalidate each of the first request's tokens (receiving an indication of token been invalidated) on the first storage device. The storage controller may then communicate, via a SAN, with another second storage node to invalidate (e.g., by a second storage controller) each token of a second storage device that belongs to a consistency group and transaction. Invalidating each token corresponding to each consistency group may help maintain WRITE consistency (invalidating write token access of first user before allowing write access request from a second user in order to maintain group write consistency) for the consistency group. Per block 432, the WRITE of the data of the second request to the first storage device may occur (determining an additional client system requesting write access to shared memory) (e.g., by a storage array) (e.g., the data write 124 to the storage node 110 of FIG. 1)); and
in response to receiving the indication that the token has been invalidated by the server, configure the access to the network service by the client system in view of the indication that the token has been invalidated (Bhagwat, [0060], a storage controller or other component of a first storage node may first invalidate each of the first request's tokens (receiving an indication of token been invalidated) on the first storage device. The storage controller may then communicate, via a SAN, with another second storage node to invalidate (e.g., by a second storage controller) each token of a second storage device that belongs to a consistency group and transaction. Invalidating each token corresponding to each consistency group may help maintain WRITE consistency (invalidating write token access of first user before allowing write access request from a second user in order to maintain group write consistency) for the consistency group. Per block 432, the WRITE of the data of the second request to the first storage device may occur (determining an additional client system requesting write access to shared memory) (e.g., by a storage array) (e.g., the data write 124 to the storage node 110 of FIG. 1)).
Skaria, Lee and Bhagwat are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for controlling access to a shared network resource.


Regarding claim 16, Skaria, Lee and Bhagwat disclose the non-transitory computer readable medium of claim 15, wherein the token further indicates that the server is operating in a single client mode (Skaria [0044-0045], Every time each client downloads presence metadata, the number of clients in an editing session and the last time each client updated their presence information (presence metadata) (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals, [0044].  If the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the presence table so it reflects the state as a single client mode; 2) delete the transition ID to the transition table; and 3) start the "am I alone" pings at regular intervals, [0045]).
The motivation to combine is similar to that of claim 15. 

Regarding claim 17, Skaria, Lee and Bhagwat disclose the non-transitory computer readable medium of claim 16, wherein the single client mode corresponds to the client system being the only client system accessing the network service (Skaria 
The motivation to combine is similar to that of claim 16. 

Regarding claim 18, Skaria, Lee and Bhagwat disclose the non-transitory computer readable medium of claim 15, wherein configuring the access to the network service by the client system corresponds to transmitting data from the client system to the cache memory of the server in view of the token (Skaria [0021], each client computing device 110A, 110B, 110C, 110D (when presence metadata indicate multiple users/multi-user mode) can send to the storage device 120 updates generated by the client of the client computing device and can request from the storage device 120 updates generated by the clients of the other client computing devices. In one embodiment, the storage device 120 can be a server computing device and the client computing devices 110A, 110B, 110C, 110D can be client computing devices. [0040] From subroutine stage 630, where computing device 510 may write the transition ID to a transition table stored in cache 526, method 600 may advance to stage 640 
The motivation to combine is similar to that of claim 15. 

Regarding claim 20, Skaria, Lee and Bhagwat disclose the non-transitory computer readable medium of claim 15, wherein to configure the access to the network service by the client system the processing device is further to initiate use of a cache invalidation verification operation of a caching function to store or retrieve data for the client system (Bhagwat, [0060], a storage controller or other component of a first storage node may first invalidate each of the first request's tokens (receiving an indication of token been invalidated) on the first storage device. The storage controller may then communicate, via a SAN, with another second storage node to invalidate (e.g., by a second storage controller) each token of a second storage device that belongs to a consistency group and transaction. Invalidating each token corresponding to each consistency group may help maintain WRITE consistency (invalidating write token access of first user before allowing write access request from a second user in order to maintain group write consistency) for the consistency group. Per block 432, the WRITE of the data of the second request to the first storage device may occur (Allowing write access to second user after invalidating write access of first user) (e.g., by a storage array) (e.g., the data write 124 to the storage node 110 of FIG. 1)).
The motivation to combine is similar to that of claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publication show the state of the art related to managing and controlling access to shared cache memory while maintaining the coherency of data stored in the cache memory.
Jacobs et al. (US 6,732,237 B1)
Yamaoka et al. (US 2018/0132126 A1)
Roh (US 10,783,081 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/D.F.D/ Examiner, Art Unit 2443   

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443